Per Curiam,
The appellant’s contention is that the payment made by him *368at the special instance and request of the petitioner after the date of the award should have been treated by the court below as payment and satisfaction of the award. The complete answer to his contention is that he does not allege that there was any agreement between him and her that the money paid on her behalf and the money lent to her was to be so applied. Without such agreement he cannot say that he has paid the award nor can he set off the indebtedness from her to him against the award. The mere fact that a person has a debt against his judgment creditor gives the former no right against the will of the latter to apply the debt as a payment on the judgment: Cooke v. Edwards, 15 Pa. Superior Ct. 412. The court below correctly construed the appellant’s answer as simply alleging an indebtedness from the petitioner to him and correctly held that he had no right to apply the amount awarded to her by the decree to this indebtedness.
Decree affirmed and appeal dismissed at the costs of the appellant.